In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-20-00186-CV

EDGAR WASHINGTON, FLORENCE                   §   On Appeal from the 67th District Court
HILL, AND CHRISLYN HILL, Appellants
                                             §   of Tarrant County (067-304035-18)

V.                                           §   October 28, 2021

STATE FARM MUTUAL AUTOMOBILE                 §   Memorandum Opinion by Justice Womack
INSURANCE COMPANY AND CHRYSLER
CAPITAL LLC, Appellees

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgments. It is ordered that the judgments of the

trial court are affirmed.

       It is further ordered that appellants Edgar Washington, Florence Hill, and

Chrislyn Hill shall bear the costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dana Womack
                                           Justice Dana Womack